                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


WILLIAM EDWARD DENNIS,

               Petitioner,
                                                     CASE NO. 2:18-cv-12197
v.                                                   HONORABLE SEAN F. COX

SHERRY L. BURT,

            Respondent.
_________________________________/

                       OPINION AND ORDER
      DENYING PETITIONER’S MOTION TO LIFT THE STAY [Dkt. #12],
DENYING THE MOTIONS TOAMEND THE HABEAS PETITION [Dkt. #13 and #19],
      DISMISSING THE HABEAS PETITION [Dkt. #1] WITH PREJUDICE,
      DECLINING TO ISSUE A CERTIFICATE OF APPEALABILITY, AND
     GRANTING LEAVE TO PROCEED IN FORMA PAUPERIS ON APPEAL

       On July 13, 2018, petitioner William Edward Dennis filed a pro se habeas corpus petition

challenging his Michigan convictions for criminal sexual conduct. His sole ground for relief was

that his trial attorney was ineffective for failing to present an adequate alibi defense. Petitioner

subsequently asked the Court to hold his petition in abeyance, and after the Court denied

Petitioner’s requests for a stay, Petitioner moved to amend his petition to add more claims and to

lift what he thought was a stay of the case. Respondent Sherry L. Burt then filed an answer to the

petition in which she argued that Petitioner’s claim about trial counsel was both time-barred and

meritless and that Petitioner’s proposed new claims also would be barred by the statute of

limitations. The Court directed Respondent to file a supplemental brief, and after Respondent filed

her supplemental brief, Petitioner filed another motion to amend his petition. The Court agrees

with Respondent that Petitioner’s initial claim and his proposed new claims are barred by the
statute of limitations. Accordingly, the Court will dismiss the petition and deny Petitioner’s

pending motions to lift the stay and to amend the petition to add more claims.

                                          I. Background

                        A. The Conviction, Sentence, and Direct Appeal

         Petitioner was charged in Wayne County, Michigan with three counts of first-degree

criminal sexual conduct and three counts of third-degree criminal sexual conduct. The charges

arose from allegations that he engaged in sexual activity with his niece from approximately June

14, 2001, when the girl became thirteen years old until sometime in 2003 when she was fifteen

years old. The complainant did not disclose the abuse at the time because Petitioner intimidated

her, and she was afraid of him. She ultimately told a boyfriend and a psychologist about the abuse

and then went to the police in 2012. At Petitioner’s trial in Wayne County Circuit Court,

         the jury heard testimony from, among others: the victim, her brother, her cousin,1
         and defendant himself. The victim told the jury that defendant molested her at her
         grandmother’s house multiple times over a period of years, and that the molestation
         followed a pattern. Defendant would provide alcohol and marijuana to her, her
         brother, and her cousin, and thereafter would sexually assault her. On at least one
         occasion, defendant put his penis in her mouth and raped her.

         The victim’s brother and cousin largely corroborated the victim’s testimony. Both
         explained that defendant gave them alcohol and drugs, and that they witnessed
         defendant behaving suspiciously around the victim.2 The victim’s cousin also
         stated that defendant told her he had extensive sexual contact with the victim, but
         he defended his conduct by stating that: (1) the victim was supposedly 17 at the
         time; and (2) “I was drunk, she was drunk, [and] she was taking her clothes off.”


1
    The victim’s cousin is defendant’s daughter.
2
  Specifically, the victim’s cousin said that she witnessed defendant “masturbating at the end of
[his] bed while [the victim] was laying with her butt in the air on his bed.” The victim’s brother
recalled an incident where the victim had been sitting in defendant’s bed with defendant, while
the victim was not wearing underwear.

                                                   2
        Defendant testified on his own behalf and denied that he had any sexual contact
        with the victim. He also asserted that he never supplied alcohol or marijuana to the
        victim, her brother, or her cousin. Defendant further implied that he could not have
        committed the alleged molestation because his work schedule at the time required
        him to be away from his mother’s house during most evenings.

People v. Dennis, No. 321191, 2015 WL 4990874, at *1 (Mich. Ct. App. Aug. 20, 2015) (footnotes

in original).

        The trial court dismissed one count of third-degree criminal sexual conduct during the trial,

and on March 6, 2014, the jury found Petitioner found guilty of two counts of first-degree criminal

sexual conduct, Mich. Comp. Laws § 750.520b(1)(b), and one count of third-degree criminal

sexual conduct, Mich. Comp. Laws § 750.520d(1). The jury acquitted Petitioner of the remaining

counts (one count of first-degree criminal sexual conduct and one count of third-degree criminal

sexual conduct). On March 20, 2014, the trial court sentenced Petitioner to concurrent terms of

seventeen and a half to thirty years in prison for the first-degree convictions and seven to fifteen

years for the third-degree conviction.

        Petitioner appealed his convictions, raising two claims of ineffective assistance of trial

counsel. In his first claim, he argued that trial counsel was ineffective for (a) failing to file a notice

of alibi, (b) failing to request the alibi jury instruction, (c) ignoring critical alibi evidence, and (d)

failing to properly cross-examine his daughter regarding his alibi of not being present in Michigan

at the time of the alleged events. In his second claim, Petitioner argued that the trial court erred

by not dismissing all the third-degree criminal-sexual-conduct charges on the basis that the ten-

year statute of limitations had run on those claims. Petitioner also claimed that trial counsel was

ineffective for failing to move for a directed verdict of acquittal on the third-degree charges. The

Michigan Court of Appeals found no merit in Petitioner’s claims and affirmed his convictions in

                                                    3
an unpublished, per curiam opinion. See Dennis, 2015 WL 4990874. On March 8, 2016, the

Michigan Supreme Court denied leave to appeal because it was not persuaded to review the issues.

See People v. Dennis, 875 N.W.2d 214 (Mich. 2016) (table decision).

                  B. The Motion for Relief from Judgment, Appeal to the
                Michigan Court of Appeals, and First Habeas Corpus Petition

       On March 9, 2017, Petitioner raised six issues in a motion for relief from judgment. He

argued through counsel that: (1) the trial court improperly classified the complainant as a victim;

(2-5) trial counsel was ineffective for (a) failing to conduct any pretrial investigative interviews of

prosecution witnesses, (b) failing to investigate and introduce exculpatory records that he resided

in Pennsylvania from September 2000 through at least May 2002, (c) failing to introduce a

photograph on which the complainant expressed her love for him, and (d) admitting that

“something must have happened;” and (6) appellate counsel was “cause” for failing to raise these

constitutional violations on direct appeal.

       The trial court denied Petitioner’s motion after concluding that it was precluded from

considering Petitioner’s claims about trial counsel because he raised those issues on appeal and

that Petitioner’s claims about the trial court and appellate counsel lacked merit. The court also

stated that Petitioner had not shown “good cause” under Michigan Court Rule 6.508(D)(3) for not

raising all his claims on appeal and “actual prejudice” from the claimed errors. See Op. and Order,

People v. Dennis, No. 13-009869-01 (Wayne Cty. Cir. Ct. Aug. 10, 2017).

       On March 28, 2018, Petitioner filed a pro se delayed application for leave to appeal the

trial court’s decision. While the delayed application was pending in the Michigan Court of

Appeals, Petitioner filed a habeas corpus petition that was assigned to another judge in this District.

Petitioner signed that petition on April 15, 2018. In a subsequent letter to the Court, Petitioner
                                                  4
asked the assigned judge to disregard his petition because his mother had mistakenly filed the

petition before he could exhaust his state remedies. He also stated that he would be filing another

petition once he exhausted all his state remedies. See Dennis v. Burt, No. 2:18-cv-11336, Letter

from William E. Dennis, Dkt. #3 (E.D. Mich. May 3,2018). The case was summarily dismissed

on May 10, 2018, at Petitioner’s request. See id., Order, Dkt. #4, and Judgment, Dkt. #5.

         On May 22, 2018, the Michigan Court of Appeals dismissed Petitioner’s appeal because

he failed to file his delayed application within the time required by Michigan Court Rule

7.205(G)(3). See People v. Dennis, No. 343697 (Mich. Ct. App. May 22, 2018). On June 5, 2018,

the Michigan Court of Appeals filed a similar order dismissing the delayed application for leave

to appeal the trial court’s decision. See People v. Dennis, No. 343973 (Mich. Ct. App. June 5,

2018).

                       C. The Appeal to the Michigan Supreme Court,
             the Current Petition, Respondent’s Answer and Supplemental Brief,
                Petitioner’s Replies, and Petitioner’s Second Motion to Amend

         Petitioner did not appeal the June 5, 2018, order of the Michigan Court of Appeals. See

Affidavit of Larry Royster, Clerk for the Michigan Supreme Court, Dkt. #15-13. He did appeal

the May 22, 2018, order of the Michigan Court of Appeals, and while that appeal was pending in

the Michigan Supreme Court, this Court received Petitioner’s current habeas corpus petition. The

petition was signed on April 15, 2018, but it was received and filed by the Clerk of Court on July

13, 2018.

         Petitioner subsequently filed two applications to hold his habeas petition in abeyance while

he continued to exhaust state remedies for the issues that he raised in his motion for relief from

judgment. See Applications, Dkt. #7 and #9. While those applications remained pending, the

                                                  5
Michigan Supreme Court denied Petitioner’s application for leave to appeal the Michigan Court

of Appeals decision dated May 22, 2018. See People v. Dennis, 919 N.W.2d 785 (Mich. 2018)

(table decision). Accordingly, this Court declined to hold the habeas petition in abeyance. See

Order, Dkt. #11.

        Petitioner then moved to lift what he thought was a stay of this case. He also moved to

amend his habeas petition to include the claims that he presented to the state court in his motion

for relief from judgment. See Mot. to Lift Stay, Dkt. #12, and Mot. to Amend Pet., Dkt. #13.

        Respondent subsequently filed an answer to the habeas petition in which she argues that

consideration of Petitioner’s habeas petition is barred by the statute of limitations and that the state

appellate court’s rejection of Petitioner’s initial claim about trial counsel was objectively

reasonable. Respondent also contends that the claims which Petitioner raised in his motion for

relief from judgment would be barred by the statute of limitations if he were permitted to amend

his petition to include those claims. See Dkt. #14. Petitioner filed a reply in which he asserted

that his claims were meritorious and timely. See Dkt. #16.

        The Court then asked Respondent to file a supplemental brief regarding application of the

statute-of-limitations. See Dkt. #17. After Respondent filed a supplemental brief, see Dkt. #18,

Petitioner moved to amend his petition. See Dkt. #19. He claimed that he was actually innocent

and, therefore, the Court should excuse any failure to comply with the statute of limitations and

review his claims on the merits.

        The basis for Petitioner’s claim of actual innocence is his contention that he was living and

working in Pennsylvania from September 10, 2000, to at least March 1, 2002. He contends that

this proves his innocence, because the complainant testified that Petitioner first assaulted her

                                                   6
before or after her thirteenth birthday on June 14, 2001. Petitioner also contends that his trial and

appellate attorneys were ineffective for failing to investigate and use documents that demonstrate

he was residing in Pennsylvania in 2001 and that his daughter was also living there for most of

that time.

                                           II. Analysis

                                  A. The Statute of Limitations

       The habeas petition is subject to the stringent provisions of the Antiterrorism and Effective

Death Penalty Act of 1996 (“AEDPA”) because Petitioner filed the petition after AEDPA became

effective in 1996. Davis v. Bradshaw, 900 F.3d 315, 323 (6th Cir. 2018), cert. denied, 139 S. Ct.

1619 (2019). AEDPA established a one-year period of limitations for state prisoners to file their

federal habeas corpus petitions. See 28 U.S.C. § 2244(d)(1); see also Wall v. Kholi, 562 U.S. 545,

550 (2011); Davis, 900 F.3d at 323; Holbrook v. Curtin, 833 F.3d 612, 615 (6th Cir. 2016), cert.

denied sub nom Woods v. Holbrook, 137 S. Ct. 1436 (2017). The limitations period runs from the

latest of the following four dates:

       (A) the date on which the judgment became final by the conclusion of direct review
       or the expiration of the time for seeking such review;

       (B) the date on which the impediment to filing an application created by State action
       in violation of the Constitution or laws of the United States is removed, if the
       applicant was prevented from filing by such State action;

       (C) the date on which the constitutional right asserted was initially recognized by
       the Supreme Court, if the right has been newly recognized by the Supreme Court
       and made retroactively applicable to cases on collateral review; or

       (D) the date on which the factual predicate of the claim or claims presented could
       have been discovered through the exercise of due diligence.



                                                 7
28 U.S.C. § 2244(d)(1). “AEDPA also contains a tolling provision, which specifies that ‘[t]he

time during which a properly filed application for State post-conviction or other collateral review

with respect to the pertinent judgment or claim is pending shall not be counted toward any period

of limitation under this subsection.’ ” Holbrook, 833 F.3d at 615 (quoting 28 U.S.C. § 2244(d)(2)).

        The relevant subsection here is § 2244(d)(1)(A), which states that a conviction becomes

final at “the conclusion of direct review or the expiration of the time for seeking such review.”

The Supreme Court has explained that,

        [f]or petitioners who pursue direct review all the way to [the Supreme] Court, the
        judgment becomes final at the “conclusion of direct review”—when [the Supreme]
        Court affirms a conviction on the merits or denies a petition for certiorari. For all
        other petitioners, the judgment becomes final at the “expiration of the time for
        seeking such review”—when the time for pursuing direct review in [the Supreme]
        Court,            or          in           state           court,            expires.

Gonzalez v. Thaler, 565 U.S. 134, 150 (2012).

        Petitioner did not apply for a writ of certiorari in the United States Supreme Court after the

Michigan Supreme Court denied leave to appeal on direct review, and the deadline for doing so

expired on June 6, 2016, ninety days after the Michigan Supreme Court’s order dated March 8,

2016. See Sup. Ct. R. 13.1 (stating that a petition for writ of certiorari to review a judgment entered

by a state court of last resort is timely if filed within ninety days after entry of the judgment). Thus,

under Gonzalez, Petitioner’s convictions became final on June 6, 2016.

        The statute of limitations began to run on the following day, Fed. R. Civ. P. 6(a)(1)(A);

Miller v. Collins, 305 F.3d 491, 495 n.4 (6th Cir. 2002), and it continued to run for nine months,

that is, until March 9, 2017, when Petitioner filed his motion for relief from judgment in the state

trial court. The limitation period was tolled from the time Petitioner filed his motion until August

                                                   8
10, 2017, when the state trial court denied the motion. 28 U.S.C. § 2244(d)(2). The limitation

period also was tolled for the six months during which Petitioner could have appealed the trial

court’s decision, that is, until February 10, 2018. See Mich. Ct. R. 6.509(A) (establishing a six-

month time limit for filing an appeal from the denial of a motion for relief from judgment);

Holbrook, 833 F.3d at 619 (noting that AEDPA’s one-year statute of limitations was tolled during

the period in which the habeas petitioner could have, but did not, appeal the denial of his motion

for post-conviction relief).

       About a month and a half after the deadline expired for appealing the trial court’s order on

Petitioner’s motion for relief from judgment, Petitioner filed a pro se delayed application for leave

to appeal. On May 22, 2018, and again on June 5, 2018, the Michigan Court of Appeals dismissed

Petitioner’s appeal as untimely. See People v. Dennis, No. 343697 (Mich. Ct. App. May 22, 2018);

People v. Dennis, No. 343973 (Mich. Ct. App. June 5, 2018).

             B. The Impact of the Late Appeal to the Michigan Court of Appeals

       Ordinarily, the limitations period is tolled during the entire time that a post-conviction

motion and subsequent appeals are pending in state court. 28 U.S.C. § 2244(d)(2); Carey v.

Saffold, 536 U.S. 214, 219-20 (2002) (“[A]n application is pending as long as the ordinary state

collateral review process is ‘in continuance’— i.e., ‘until the completion of’ that process. In other

words, until the application has achieved final resolution through the State’s post-conviction

procedures, by definition it remains ‘pending.’ ”). Petitioner, therefore, maintains that the statute

of limitations was tolled under § 2244(d)(2) until December 4, 2018, when the Michigan Supreme

Court denied leave to appeal on collateral review of his convictions.


                                                 9
       A motion for state post-conviction review, however, must be “properly filed” for it to toll

the limitation period, 28 U.S.C. § 2244(d)(2), “[a]nd an application is ‘properly filed’ when its

delivery and acceptance are in compliance with the applicable laws and rules governing filings.”

Artuz v. Bennett, 531 U.S. 4, 8 (2000) (emphasis in original). Such rules usually prescribe, among

other things, “the time limits upon its delivery.” Id. Thus, “only a timely appeal tolls AEDPA’s

1-year limitations period for the time between the lower court’s adverse decision and the filing of

a notice of appeal in the higher court.” Evans v. Chavis, 546 U.S. 189, 197, (2006) (emphasis in

original). “When a postconviction petition is untimely under state law, ‘that [is] the end of the

matter’ for purposes of § 2244(d).” Pace v. DiGuglielmo, 544 U.S. 408, 414 (2005) (quoting

Saffold, 536 U.S. at 226). In other words, “untimely state collateral attacks are not properly filed

and do not toll the statute of limitations.” Raglin v. Randle, 10 F. App’x 314, 315 (6th Cir. 2001).

       On state collateral review in Petitioner’s case, the Michigan Court of Appeals dismissed

Petitioner’s application for leave to appeal as untimely.         The Michigan Supreme Court’s

subsequent denial of leave to appeal is presumed to rest on the same ground. Palmer v. Lavigne,

43 F. App’x 827, 829 (6th Cir. 2002). Therefore, the limitations period was not tolled after the

expiration of the time for appealing the trial court’s decision on Petitioner’s motion for relief from

judgment. Instead, the limitations period resumed running on February 11, 2018, the day after the

period expired for appealing the state court’s decision. Because the limitations period had already

run nine months at that point, it expired three months later, on or about May 11, 2018. Petitioner

filed his current habeas petition two months later on July 13, 2018.1 His habeas petition and all


1
  The petition is dated April 15, 2018, and under the “prison mailbox rule” of Houston v. Lack,
487 U.S. 266, 276 (1988), a habeas petition ordinarily is considered filed on the date when the
                                                 10
the proposed new claims are untimely, absent equitable tolling or a credible claim of actual

innocence.

                                       C. Equitable Tolling

       AEDPA’s statute of limitations “is subject to equitable tolling in appropriate cases.”

Holland v. Florida, 560 U.S. 631, 645 (2010). However, a habeas petitioner “is ‘entitled to

equitable tolling’ only if he shows ‘(1) that he has been pursuing his rights diligently, and (2) that

some extraordinary circumstance stood in his way’ and prevented timely filing.” Id. at 649

(quoting Pace, 544 U.S. at 418).




prisoner provides the petition to prison officials for filing. Keeling v. Warden, Lebanon Corr.
Inst., 673 F.3d 452, 456 (6th Cir. 2012).
       Cases expand the understanding of this handing-over rule with an assumption that,
       absent contrary evidence, a prisoner does so on the date he or she signed the
       complaint. See, e.g., Goins v. Saunders, 206 Fed. Appx. 497, 498 n. 1 (6th Cir.
       2006) (per curiam) (“[W]e treat the petition as filed on the date [the prisoner]
       signed it.”); Bomer v. Bass, 76 Fed. Appx. 62, 63 (6th Cir. 2003) (order); Towns v.
       United States, 190 F.3d 468, 469 (6th Cir. 1999) (order).
Brand v. Motley, 526 F.3d 921, 925 (6th Cir. 2008).
        In the present case, however, Petitioner alleges that his mother mailed his first petition to
the Court. See Petitioner’s Reply to Respondent’s Supplemental Brief, Dkt. 20. It appears that
Petitioner’s mother also mailed the current petition to the Court, because it was sent in the same
manner (by priority mail) from his mother’s zip code area (48164), not the zip code area for
Petitioner’s current address (49442). Cf. Dennis v. Burt, No. 18-11336, Pet. for Writ of Habeas
Corpus, Dkt. #1, PageID. 69 (E.D. Mich. Apr. 27, 2018), with Dennis v. Burt, No. 18-12197, Pet.
for Writ of Habeas Corpus, Dkt. #1, PageID. 69 (E.D. Mich. July 13, 2018). “[T]he common law
mailbox rule is inapplicable to the filing of habeas petitions to third parties, as intermediaries, who
then mail them to the court for filing.” Cook v. Stegall, 295 F.3d 517, 521 (6th Cir. 2002).
Consequently, the Court is treating the current petition as filed on July 13, 2018.
                                                  11
       Petitioner alleges that his untimely appeal on state collateral review was due to his post-

conviction attorney’s failure to inform him that the state trial court had denied his motion for relief

from judgment. The Supreme Court, however, has stated that, while an attorney’s unprofessional

conduct can be egregious and create an extraordinary circumstance warranting equitable tolling of

a statute of limitations, “a garden variety claim of excusable neglect” that leads to missing a filing

deadline does not warrant equitable tolling. Id. at 651-52; accord Martin v. Hurley, 150 F. App’x

513, 516 (6th Cir. 2005) (“[A]ttorney error is an inadequate justification for equitable tolling in

this circuit.”); Whalen v. Randle, 37 F. App’x 113, 120 (6th Cir. 2002) (“In general, . . . a lawyer’s

mistake is not a valid basis for equitable tolling.”); Elliott v. Dewitt, 10 F. App’x 311, 313 (6th Cir.

2001) (“[A]n attorney’s mistake which results in missing the filing deadline imposed by the

AEDPA is not a basis for equitable tolling.”); see also LaCava v. Kyler, 398 F.3d 271, 276 (3rd

Cir. 2005) (concluding that an attorney’s failure to timely notify the petitioner of the state court’s

disposition of his application for permission to appeal was not an extraordinary circumstance

sufficient to warrant equitable tolling.). An attorney’s negligence is “constructively attributable

to the client and thus is not a circumstance beyond the litigant’s control.” Holland, 560 U.S. at

657. The Court, therefore, concludes that the post-conviction attorney’s alleged negligence in

failing to inform Petitioner of the trial court’s decision on his post-conviction motion did not

amount to egregious behavior entitling Petitioner to equitable tolling of the limitations period.

                                        D. Actual Innocence

       In his recent motion to amend, Petitioner urges the Court to address his claims on the merits

because he is actually innocent of charges for which he is incarcerated. Actual innocence, if

proved, serves as a gateway through which habeas petitioners may pass when the impediment to
                                                  12
consideration of the merits of their constitutional claims is expiration of the statute of limitations.

McQuiggin v. Perkins, 569 U.S. 383, 386 (2013). The Supreme Court has cautioned, however,

“that tenable actual-innocence gateway pleas are rare: ‘[A] petitioner does not meet the threshold

requirement unless he persuades the district court that, in light of . . . new evidence, no juror, acting

reasonably, would have voted to find him guilty beyond a reasonable doubt.’ ” Id. (quoting Schlup

v. Delo, 513 U.S. 298, 329 (1995)). “To be credible, [a claim of actual innocence] requires [the]

petitioner to support his allegations of constitutional error with new reliable evidence—whether it

be exculpatory scientific evidence, trustworthy eyewitness accounts, or critical physical

evidence—that was not presented at trial.” Schlup, 513 U.S. at 324.

        Petitioner has presented the Court with employment and financial records that his mother

supposedly discovered after Petitioner’s trial. The records show that Petitioner was working,

residing, and paying bills in Pennsylvania during 2001 when, according to the complainant,

Petitioner first assaulted her. The complainant, however, testified that the abuse continued until

sometime in 2003 when she was fifteen years old, see 3/4/14 Trial Tr. at 67-68, and her

grandmother testified that the complainant was still visiting her and Petitioner occasionally in

2003, id. at 228. Petitioner himself testified that he moved back to his mother’s home in August

or September of 2003. See 3/5/14 Trial Tr. at 29. Thus, Petitioner’s employment and financial

records from 2001 and early 2002 are not a complete alibi, and a reasonable juror could have voted

to find Petitioner guilty beyond a reasonable doubt despite the new evidence. Petitioner is not

entitled to pass through the actual-innocence gateway and have his claims heard on the merits.




                                                   13
                                          III. Conclusion

       For the reasons set forth above, Petitioner’s habeas petition and his proposed new claims

are untimely. Petitioner is not entitled to equitable tolling of the limitations period, and his claim

of actual innocence is not tenable.

       Accordingly,

       IT IS ORDERED that the habeas petition, Dkt. #1, is DISMISSED as untimely, and the

motions to amend the petition to include additional claims, Dkt. #13 and Dkt. #19, are DENIED.

       IT IS FURTHER ORDERED that the motion to lift the stay, Dkt. #12, is denied as moot

because the case was never stayed.

       IT IS FURTHER ORDERED that a certificate of appealability is DENIED because

reasonable jurists could not find it debatable whether the Court’s procedural ruling is correct or

whether the petition states a valid claim of the denial of a constitutional right. Slack v. McDaniel,

529 U.S. 473, 484 (2000). An appeal from the Court’s decision, however, could be taken in good

faith. Therefore,

       IT IS FURTHER ORDERED that Petitioner may proceed in forma pauperis if he appeals

this decision. 28 U.S.C. § 1915(a)(3).

Dated: September 16, 2019                             s/Sean F. Cox
                                                      Sean F. Cox
                                                      U. S. District Judge




                                                 14
